Title: Thomas Jefferson to Richard Barry, 3 April 1811
From: Jefferson, Thomas
To: Barry, Richard


          
            Dear Sir
            Monticello Apr. 3. 11.
          
           I wrote you on the 18th of March, since that I begin to get the produce of the year to market, and now inclose you of the first proceeds one hundred dollars.  within a few days I shall direct mr Jefferson to forward you another hundred. the balance which will be about 75. shall come in towards the close of the season, when all is at market. wishing you every happiness I shall feel a gratification in being ever useful to you
          
            Th:
            Jefferson
        